Citation Nr: 0030014	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the character of the appellant's discharge frorm 
service is a bar for purposes of VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The appellant had service from May 1982 to September 1983, 
and was separated from service under other than honorable 
conditions.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which determined that the character of the appellant's 
discharge from military service was a bar for purposes of VA 
benefits.  


FINDINGS OF FACT

1.  The appellant's service was terminated in September 1983 
by a discharge under other than honorable conditions.

2.  The offenses leading to his discharge consisted of 
numerous periods of being absent without leave (AWOL) and 
constitute willful and persistent misconduct.

3.  The appellant was not insane at the time of the 
commission of the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 
38 C.F.R. §§  3.12, 3.354 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a November 1996 administrative decision, the RO denied the 
appellant's claim for VA benefits, except health care, on the 
basis that his discharge from service was issued under 
conditions which bar to VA benefits.  The appellant appealed.  
In November 1997, after additional evidence was submitted in 
support of the argument that the appellant was mentally ill 
at the time of his discharge, the RO affirmed its denial 
after determining that the appellant was not insane at the 
time of his discharge.

The appellant contends that the character of his discharge 
should not constitute a bar to his receipt of VA benefits, 
and he disagrees with the RO's determination that his service 
is other than honorable.  He essentially argues that there 
were mitigating circumstances surrounding the periods when he 
was absent without leave (AWOL), and that his service was 
otherwise honest, faithful, and meritorious.  He argues, in 
part, that his schizophrenia was manifest during service, as 
evidenced by his pattern of going AWOL, as well as lay 
statements noting changed behavior.

In order to qualify for VA benefits, an appellant must 
demonstrate that he, she, or the party upon whose service the 
appellant predicates the claim had the status of a veteran.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of commission of the offenses causing such 
release or discharge.  Among those offenses is a discharge 
under other than honorable conditions issued because of 
willful and persistent misconduct.  See 38 C.F.R. 
§ 3.12(d)(4).  A discharge due to a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  See 38 C.F.R. § 
3.12(d)(4).  Also, the bar does not apply if the person was 
insane, as defined by 38 C.F.R. § 3.354 (1999), at the time 
of committing the offense(s) causing such discharge or 
release.

The appellant's discharge (DD Form 214) indicates that he was 
discharged under other than honorable conditions "in lieu of 
trial by court martial."  Time lost during service was noted 
to run from August 14, 1982 to August 22, 1982, from 
September 16, 1982 to September 20, 1982, from October 27, 
1982 to November 29, 1982, from December 22, 1982 to January 
6, 1983, and from May 2, 1983 to August 9, 1983.  In 
addition, the appellant's personnel records ("administrative 
remarks") indicate that he was put on 30 days' restriction 
in December 1982 (with extra duty).  Also in December 1982, 
he was notified that he was to be retained in the military, 
but that any more NJP's (non-judicial punishments) or court 
martials within a one year period may result in disciplinary 
action or administrative discharge.  The service records 
indicate that in addition to the periods of AWOL noted in the 
appellant's discharge, the appellant had unauthorized 
absences of one to two days in length at least eight times 
between December 1982 and April 1983.  

In November 1996, the RO determined that the appellant had 
been discharged under other than honorable conditions due to 
persistent and willful misconduct, and was therefore not 
entitled to any VA gratuitous benefits.  See 38 C.F.R. 
§ 3.12(d)(4).  That determination was based on a review of 
his service records which showed numerous periods of lost 
time due to being AWOL.  

The appellant's service records indicate that he was AWOL on 
many occasions.  He went AWOL at least three times prior to 
early December 1982, at which time he was put on notice that 
any further disciplinary action may result in his 
administrative discharge from service.  However, he 
subsequently went AWOL on at least two more occasions, not to 
include several short periods of AWOL of one to two days' 
duration.  Based on this evidence, the Board finds that the 
appellant was discharged from service under conditions which 
are considered dishonorable for VA purposes.  In the Board's 
judgment, the number of periods of AWOL during service 
constituted willful and persistent misconduct on the 
appellant's part, as contemplated under 38 C.F.R. § 3.12(d).  
Under the circumstances, it follows that the appellant's 
discharge from service was issued under dishonorable 
conditions and is a bar to the receipt of VA benefits, 
exclusive of health care under Chapter 17, Title 38, United 
States Code for service-connected conditions. 

The Board further finds that the evidence does not show that 
the appellant was insane at the time of his discharge or at 
any other time during service.  In this regard, an insane 
person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more-or-less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment in the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a).  When a rating 
agency is concerned with determining whether a service member 
was insane at the time he committed an offense leading to his 
court-martial, discharge or resignation, it will base its 
decision on all the evidence procurable relating to the 
period involved and apply the definition in paragraph (a) of 
this section.  See 38 C.F.R. § 3.354(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the insanity exception to veterans 
benefits bar for discharge under other than honorable 
conditions due to willful and persistent misconduct requires 
only that the insanity existed at the time of the commission 
of an offense leading to a person's discharge and not that 
the insanity must cause the misconduct.  That is, there need 
not be a causal connection between the insanity and the 
misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 
(1996).

The General Counsel of the VA issued a precedent opinion 
which addressed the question of what will satisfy the 
definition of "insanity" in 38 C.F.R. § 3.354.  See 
VAOPGCPREC 20-97, 62 Fed. Reg. 37,952, 37,955 (1997).  Of 
particular note in this case, the General Counsel determined 
that the term "became antisocial" in 38 C.F.R. § 3.354(a) 
refers to the development of behavior which is hostile or 
harmful to others in a manner which deviates sharply from the 
social norm and which is not attributable to a personality 
disorder.  The General Counsel further stated that case-by-
case adjudication is particularly appropriate for addressing 
the extent by which an individual's behavior must deviate 
from his or her normal behavior.  The VA, including the 
Board, is bound by the General Counsel's this interpretation 
of this regulation.  See 38 U.S.C.A. § 7104(c) (West 1991).  

In this case, there is no competent evidence that the 
appellant was insane at any of the times he went AWOL.  In 
this regard, the appellant's separation examination shows 
that his psychiatric condition was clinically evaluated as 
normal.  It was specifically noted that a psychiatric 
evaluation was not warranted.  The remainder of the service 
medical records are entirely silent as to complaints, 
treatment or a diagnosis of a psychiatric disorder.  

As for the post-service evidence, medical records dated in 
September 1996 note that the appellant sought treatment for 
diagnosed schizophrenia, and that the appellant reported that 
he had an ordinary discharge.  The report also shows that the 
appellant reported that during service he had gone to a 
mental health center for depression "a couple of times."

A letter from J. S. Erickson, M.D., received in February 
1997, states that the appellant was seen in September 1996 
and was diagnosed with schizoaffective disorder, or paranoid 
schizophrenia.  He further stated that, "This condition 
usually appears early in life and the problems [the 
appellant] had while in the service are likely due to this 
disorder."

A letter from Kent Davis, M.D., a physician at the Central 
Minnesota Mental Health Center (CMMHC), dated in July 1997, 
states that the appellant was evaluated in the late 1980's, 
however, he indicated that such records had been destroyed.  
Other reports CMMHC reports, dated between 1991 and 1997, 
show ongoing treatment for psychiatric symptoms.  These 
records show that the appellant had previously been seen in 
1989, at which time he was incarcerated after an unprovoked 
assault on his mother.  The appellant reported that he had 
been using crack cocaine prior to the assault.  The appellant 
also attempted to assault his father during a visit in March 
1991.  The impression noted a history of alcohol, cocaine and 
cannabis abuse, and indicated that the primary diagnostic 
considerations included paranoid schizophrenia versus 
schizoaffective disorder.  

A letter from Bruce Hedge, M.S., of the Minnesota Department 
of Corrections, dated in August 1997, states that he would 
not be able to offer an opinion about the appellant's mental 
health while in the military.  He also noted that although 
the behavior described by the appellant could reflect a 
prodromal (beginning) stages of mental illness, that 
"[T]here is no way I can make a diagnosis on that basis."

A letter from Bruce Sutor, M.D., of the St. Cloud Hospital, 
dated in August 1997, states that the appellant's current 
working diagnosis was psychotic disorder, NOS (not otherwise 
specified), and that he was unable to give an opinion as to 
what definitively caused the appellant to go AWOL during 
service.  Possible causative factors included paranoid 
schizophrenia, schizoaffective disorder, anxiety disorder, 
anti-social personality disorder, factitious disorder, 
malingering, adjustment disorder, substance abuse, "and it 
is possible as well that he had no psychiatric illness at the 
time."

A letter from James H. Gilbertson, M.D., dated in June 1999, 
shows that he stated that, "The medical records from [the 
appellant's] service time do not indicate evidence of 
symptoms of major mental illness during that point in time.  
It also appears that the first rank symptoms of a mental 
disorder do not appear until sometime in 1988-89 when driven, 
aggressive and impulse control problems are clearly public.  
Later . . . he lapses into outright delusional thinking and a 
suicide attempt."  He further stated that the appellant's 
descriptions of impulsively going AWOL "could be the 
prodromal symptoms of his current major illness," and that 
he had "low level symptoms of his underlying disorder" when 
he was in the service.  

The claims file contains a number of lay statements from 
family members and friends, dated between 1996 and 1997.  
These statements show that the authors assert that they 
witnessed changed behavior in the appellant during, or 
shortly after service, to include social withdrawal, 
depression and/or mood swings.

In determining whether the appellant is shown to have been 
insane at the time he committed the offenses which led to his 
discharge, the Board initially points out that, even assuming 
arguendo that the appellant had schizophrenia during service, 
this does not necessarily show insanity, which requires that 
specific criteria be met.  See 38 C.F.R. § 3.354.  In this 
regard, the Board first notes that even if the notation in a 
CMMHC report, which indicates that the appellant had 
previously been seen in 1989, is accept as evidence of mental 
illness, the first such evidence of mental illness would come 
approximately five years after separation from service.  In 
addition, the opinions of Dr. Sutor and Dr. Gilbertson are 
equivocal as to whether the appellant had schizophrenia 
during service.  The probative value of Dr. Erickson's 
opinion is weakened by the fact that it is not shown to have 
been based on a review of the claims file, see Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993), that it is one paragraph long, and that 
it is unaccompanied by a rationalized explanation or citation 
to clinical findings.  Furthermore, and of particular 
importance, the Board finds that none of the medical 
opinions, including those of Dr. Erickson, Dr. Gilbertson or 
Dr. Sutor, explicitly or implicitly assert that the appellant 
was insane during service.  

The Board also notes that the non-medical evidence does not 
show insanity during service.  There is no evidence of 
interference with the peace of society, or that the appellant 
become antisocial, within the meaning of 38 C.F.R. § 3.354.  
See also VAOPGCPREC 20-97.  In this regard, although the lay 
statements have been considered, lay persons untrained in the 
fields of psychiatry and medicine are not competent to offer 
a medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board therefore finds that the evidence 
shows that the appellant was not insane at any of the times 
he was AWOL. 

In reaching this decision, the Board has noted the 
appellant's argument that the lay statements, and the pattern 
of AWOL's, are evidence that he had schizophrenia during 
service.  In essence, he appears to argue that there were 
compelling circumstances to warrant his unauthorized 
absences, such that the character of his discharge should not 
serve as a bar to VA benefits.  In this regard, the 
applicable regulation provides that benefits are not payable 
where an individual was discharged or released under other 
than honorable conditions issued as a result of an AWOL for a 
continuous period of at least 180 days.  See 38 C.F.R. 
§ 3.12(c)(6).  The bar to benefit entitlement does not apply 
if there are compelling circumstances to warrant a prolonged 
unauthorized absence.  Id.  However, as the appellant was not 
discharged or released under other than honorable conditions 
issued as a result of an AWOL for a continuous period of at 
least 180 days, 38 C.F.R. § 3.12(c)(6) does not apply to his 
claim.

The claims file includes a number of articles discussing 
schizophrenia.  However, the Board finds that this material 
is general in nature, and that it does not reasonably 
approximate the clinical findings in the appellant's case.  
Therefore it does not provide medical evidence demonstrating 
that the appellant was insane during service.  See, e.g., 
Sacks v. West, 11 Vet. App. 314 (1998) (journal or treatise 
evidence insufficient to establish a well grounded claim 
where, standing alone, it does not discuss generic 
relationships with a "degree of certainty" such that, under 
the facts of a specific case, there is at least a plausible 
causality based upon objective facts rather than on 
unsubstantiated medical opinion).  

Finally, the claims file includes the appellant's 
"Application for Correction of Military Record," dated in 
July 2000, in which he requested the Navy to upgrade his 
discharge due to inservice mental illness.  To the extent 
that the appellant may disagree with the assigned discharge 
classification of his military service, the Board points out 
that there is no indication that the appellant's discharge 
was based on error, and VA is therefore bound by the findings 
of the service department with respect to the type or 
classification of the appellant's military service and 
discharge therefrom.  See Duro v. Derwinski, 2 Vet. App. 530 
(1990).  Therefore, he must raise this concern with the 
Department of the Navy.  See, e.g., Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (citing 10 U.S.C.A. § 1552(a)(1); 
Lauginiger v. Brown, 4 Vet. App. 214, 216 (1993)).  

Accordingly, in light of the fact that the appellant was 
released from military service under conditions which the 
Board finds were dishonorable, basic eligibility for VA 
benefits has not been established.  Therefore, since he does 
not meet the legal requirements for basic eligibility for VA 
benefits under 38 U.S.C.A. § 101(2) (i.e., status as a 
"veteran" with qualifying service), the claim fails as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

